Title: From George Washington to Patrick Henry, 14 October 1778
From: Washington, George
To: Henry, Patrick


          
            Dear Sir
            Head Quarters Fredericksburg 14th Octobr 1778
          
          Your favr of the 31st July only reached me by yesterdays post—If Mr White returns to the Army I must be under the necessity of taking notice of his unhappy Affair with Mr Greene—I cannot say whether the friends of the deceased will appear to prosecute, if they do not, I shall have discharged my duty and the thing will pass off. As Colo. Greene is at present in Virginia, Mr White may contrive to know his determination and had better form his resolutions accordingly. I have the honor to be with the greatest Regard Yr Excellency’s most obt.
        